ACCEPTED
                                                                                          05-14-01569-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                      3/5/2015 4:18:42 PM
                                                                                               LISA MATZ
                                                                                                   CLERK


                           No. 05-14-01569-CV
                                                                          FILED IN
                     IN THE                                        5th COURT OF APPEALS
                                                                       DALLAS, TEXAS
                                                                   3/5/2015 4:18:42 PM
             FIFTH COURT OF APPEALS                                      LISA MATZ
                                                                           Clerk
                  DALLAS, TEXAS
   _______________________________________________________________________

            IN THE INTEREST OF J.W.C., A CHILD
   ________________________________________________________________________

                         On Appeal from the 301st District Court
                               Of Dallas County, Texas
                              Cause No. DF-13-17254-T

_____________________________________________________________________________


    APPELLANT’S MOTION FOR ADDITIONAL
     TIME TO FILE APPELLANT’S BRIEF and
       MOTION TO ACCEPT FILED BRIEF
______________________________________________________________________________


      TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW APPELLANTS, James Cook and Shaunice Cook, who

through their attorney of record, Jim G. Cobb, request additional time to file

Appellant’s Brief and request the Court to accept Appellant’s brief that has been

tendered to the Court.

      In support thereof would show:

      1.     Said Appellant’s brief was due to be filed by February 19, 2015.
      2.      Attorney for Appellant’s had a death in his family on February 18,

           2015 with a rapidly scheduled funeral in Tyler, Texas on February 20,

           2015 which he attended. On Monday, February 23, 2015, Appellant

           attorney’s law office was closed due to bad weather (ice storm) and was

           also closed for part of the day on Tuesday, February 24, 2015 due to

           residual ice on the roads.

      3.      Appellant’s brief was filed on Thursday, February 26, 2015 making it

           one week late.

      4.       Attorney for Appellants, Jim G. Cobb, and Appellants request the

           Court to grant an extension of time to file said brief and request the

           Court to accept the brief that was tendered to the Court on February 26,

           2015.

                                        PRAYER

           WHEREFORE, Appellant’s, James Cook and Shaunice Cook, request an

extension of time to file brief and request the Court to accept the brief that has

tendered to the Court.

                                        Respectfully submitted,


                                        Jim G. Cobb
Appellant’s Motion for Additional Time – page 3
                                        LAW OFFICE OF JIM G. COBB
                                        701 Commerce
                                        Suite 200
                                        Dallas, TX 75202
                                        Tel: 214-752-0229
                                        Facsimile: 214-752-5257
                                        Email: adijimboy@aol.com

                                        /S/ Jim G. Cobb____________
                                         By: Jim G. Cobb
                                         SBN: 04443500

                                      ATTORNEY FOR JAMES COOK, APPELLANT
                                     ATTORNEY FOR SHAUNICE COOK, APPELLANT




                          CERTIFICATE OF CONFERENCE


       I hereby certify that I attempted to confer with the counsel for the other
parties regarding whether they opposed the relief requested in this motion by email
on Thursday, March 5, 2015. I also certify that earlier I spoke with Sylvia
Cantu, Assistant District Attorney, and she had no objections. Glyne Worrell
has not responded as of the date of the filed on this motion.

                                              /S/ Jim G. Cobb____________
                                               By: Jim G. Cobb



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Counsel for
the Appellee and the Guardian ad Litem in accordance with 9.5 of the Texas Rules
of Appellant Procedure in the manner indicated below on March 5, 2015.


Appellant’s Motion for Additional Time – page 3
VIA FACSIMILE 214-653-6615
AND EMAIL: Sylvia.cantu@dallascounty.org
Assistant District Attorney
SYLVIA A. CANTU
133 N. Riverfront Blvd. #19
Dallas, TX 75207
TEL: 214-698-2285
FAX: 214-653-6615

VIA FACSIMILE 214-540-4945
AND EMAIL: gworrell@theworrelllawfirm.com
Guardian ad Litem/Attorney ad Litem for the child
GLYNE D. WORRELL
4144 N. Central, Suite 230
Dallas, Texas 75204
TEL: 314-540-5950
FAX: 214-540-4945


                                                    /S/ Jim G. Cobb____________
                                                     By: Jim G. Cobb




Appellant’s Motion for Additional Time – page 3